DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7-9  and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuan (CN 108848885 A).
Regarding claim 1, Yuan discloses a lawn mower comprising: a body (13); a travel module (1) configured to move the body; a work module having at least one or more blades (6) and a drive motor (11) configured to drive the one or more blades; a cleaning module configured to clean the one or more blades, wherein the cleaning module includes: a water tank (27) configured to store water; and a nozzle (26) configured to spray water stored in the water tank (27) on the one or more blades (6).
Note: Robot in the preamble is not given patentable weight.
Regarding claim 4, wherein the cleaning module (tank, conduit and nozzle) is disposed above the work module (blade 6).
Regarding claim 7, wherein the water tank (27) comprises an injection pipe (see fig. 1) connected at a position above a lower surface of the water tank, the injection pipe being configured to supply water to the nozzle (26).
Regarding claim 8, wherein the nozzle (26) vertically overlaps the one or more blades (6).
Regarding claim 9, wherein the nozzle (26) sprays water outwardly from a rotation axis of the one or more blades. 
Regarding claim 16, Yuan discloses a lawn mower comprising: a body (13); a blade (6) rotatably mounted to the body and a drive motor (11) configured to drive the blade; and a cleaning module configured to clean the blade, wherein the cleaning module includes: a water tank (27) configured to store water; and a nozzle (26) configured to spray water stored in the water tank on the blade. 
Regarding claim 17, Yuan discloses a method of controlling a lawn mower including a body  (13) defining an inner space, a blade (6) configured to cut grass, and a water tank (27) configured to store water, the method comprising: storing water in the water tank (27); mowing grass using the lawn mower; and after the mowing, cleaning the blade (6) by spraying the water stored in the water tank on the blade.
18. The method of claim 17, wherein cleaning the blade (6) further includes rotating the blade. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-9  and 16-18  are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (CN 108848885 A) in view of Liu et al. (US 2016/0338262 A1).
If applicant argues the invention of Yuan does not apply to robot lawn mower, then in the alternative, Yuan discloses all the limitations as applied to claims 1,4, 7-9 and 16-18 above, but is silent as to a robot lawn mower.
Liu discloses an autonomous (robot) lawn mower to independently mow a lawn quickly and efficiently with limited manual operations
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yuan by adapting the invention to an autonomous lawn mower as disclosed by Liu to cut a lawn grass quickly and efficiently with limited manual operations.

 Claim Rejections - 35 USC § 103
Claims  2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (CN 108848885 A) in view of Hiroshi (JP 2003181390 A).
Regarding claim 2, Yuan discloses all the limitations as applied to claim 1 above, but is silent is as to a water collecting par.
Hiroshi discloses a cleaning device having a  water collecting tank (10) connected to an upper side of a water tank (4) and having an open upper portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yuan by adding a water collecting tank as disclosed by Hiroshi to collect rain water.
Regarding claim 3, wherein the cleaning module further includes: a water collecting part (10) disposed on an upper side of the body and having an open upper  portion, wherein the open upper portion is configured to direct water into the water collecting part; and a water collecting pipe (11)  configured to direct water, collected in the water collecting part (10), into the water tank (4). 
Regarding claim 5, wherein the cleaning module further includes a
pump  (3) configured to pressurize the water in the water tank (4) and transfer the water to the nozzle (1).
Claim 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Hiroshi as applied to claims 2-3 and 5 above, and further in view of  Chen (CN 207505437 U).
Regarding claim 13, Yuan in view of Hiroshi discloses all the limitations as applied to claims 2-3 and 5 above, but is silent as to a drain pipe with a valve connected to a water tank..
Chen discloses a lawn mower having a water tank (22) having a drain pipe (25) connected to a water tank (22), the drain pipe being configured to discharge water stored in the water tank (22) outside of the water tank.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Yuan in view of Hiroshi by adding a drain pipe with a valve connected to the water tank to discharge water stored in the water tank outside of the water tank.
Regarding claim 14, wherein the drain pipe (25) is connected to a lower surface of the water tank (22), and is provided with a drain valve(26) for opening and closing a flow path of the drain pipe.
Regarding claim 15, further including a water level sensor  disposed in the water tank, wherein the water level sensor (13, Hiroshi) is mechanically or electrically connected to the drain valve (modified).
Regarding claim 20, further comprising, after cleaning the blade, draining  water from the water tank (22) by opening a drain valve (26) coupled to the water tank.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan (CN 108848885 A) in view of Zhang et al. (CN 201227633 Y).
Yuan discloses all the limitations as applied to claim 1 above, but is silent as to a water filter.
Zhang discloses a high pressure washer having a water tank (3) with a filter screen (13-4) to prevent contaminants from entering the water tank.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yuan by using a water filter as disclosed by Zhang to prevent contaminants from entering the water tank.
Allowable Subject Matter
Claims 10-12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose cleaning systems using water.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747